Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, line 12, “the distal tip of the cable” lacks positive antecedent basis.

Regarding claims 6-7 and 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Further claim 6, includes “etc.” which if also indefinite because it is unclear what this includes and/or excludes.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deshpande et al (WO 2015/095459).
Deshpande et al discloses: A modular (Figure 1), orthosis-free hand exoskeleton device, said device comprising at least one module, each of said modules comprising: - a bi-directional actuating mechanism (510; Figures 5, 6); 
- a flexible cable (410; Figure 4) having a proximal end, a distal end (Figure 5 and 6) and an elongated shaft therebetween, said proximal end being operatively connectable to the bi-directional actuating mechanism, and said distal end comprising means (112,110, Figure 1) for fixation to a finger of a user; 
- a flexible sheath (420; Figure 4) encasing the cable (410); and 
- means (112c,112d,112e) for fixation proximate to the metacarpophalangeal joint of a user wherein said distal end: (1) spans from the MCP joint fixation means (112c,112d,112e) up to the distal tip of the cable (150) and (2) comprises a stretchable, elastic element (152a, 152b, 152c,152d) along its length.
With regard to claim 6, Deshpande et al teaches using a cable, as discussed above.
With regard to claim 8, Deshpande et al teaches that the cable can be a Bowden cable (page 9, lines 30-31; claim 3). 
With regard to claim 9, Deshpande et al shows the device devoid of any elements covering the fingertips and palms (see Figures 1 and 7).
With regard to claim 10, Deshpande et al discloses fixing the device between the MCP and DIP (pages 4-10, Figures 1-8). 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al in view of Kramer (5,631,861).
Deshpande et al discloses the claimed device using a motor (510) but fails to specifically recite what type of motor is used.  Kramer discloses a similar exoskeleton device for the hand and teaches that it is well known to use a linear actuator or servo motor (column 8, lines 24-29).  Therefore a modification of Deshpande et al such that the motor is specifically a servo motor would have been obvious to one skilled in the art since Kramer teaches that it is well known to use a servo motor with such devices and this would be the mere substitution of one well known motor for another. 

Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande et al in view of Bergelin et al (2013/0219585).
Deshpande et al discloses the claimed device except for specifically teaching that the device is wearable/portable.  Bergelin et al discloses a similar exoskeleton for the hand and teaches that it is well known to have a device that is wearable (paragraph [0025]) including a belt that would be worn around the trunk of a person.  Therefore a modification of Deshpande et al to allow for the device to be wearable/portable, as taught by Bergelin et al would have been obvious to one skilled in the art since this would allow the device to be used anywhere.  

Claims 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cohen et al, Scott et al and Remaley et al are cited to further show the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791